.      :


                                                                                            427


                  OFFICE OF THE. ATTORNEY GENERAL                  OF TEXAS
                                    AUSTIN
    GROVER      SELLERS
    ATToRNEV     GEHLRAL




                                ~rt&mt     will tbark pou to advise
                              Rdu.8will   ~ovarn la doterrnlnl~ t&o
                     tllhv af th4 c0diy 122or~tt~ar Joffurson
                     Cwll2~.~
                     ‘a;* arc also irk reoelyt ot the pf;JtoUtatlo Co937Of th4
           cartitl.0at8    Sro2i tha 3lLrsator   of   tbcp Canen     aa SO tsr   L;opul8-
           t:on of Jetfrrsor; (;owaty UP of Juxic 15, 19&j.
                                                                                         428




                                                             br &on  to *rob
                                                             areoroat mmAlcg




            Al2houghthe preolaa ~uootion.
                                       oubiltkd Eqyou with
  mr0mw4 to th0 oonatruotlon of:,,tikolaqsago   “pmc44lcg
  YOdOmsl aefima~~ hae not Eoiogn
                                pa&nod upoa byethe oourta oi
  thlr SatA, w am wablo .%affnc ,urp.Ir5lcaUoc ln any OS
  oar ,uitatM   sPA?loyingaaid~langwp '01 la bh0 ootstruoti~5
  of auah statutea  Es tit.*
                           oourt0 0C~2bft~3ta24,thct said t8r.z
  16 matrlato5 to f&S mmt be epdled onl$ to B dooo~nlnl
  ?Odem% 08tISWr
             The oonstruotloa       ple0e5 upon tha tora            *pno65l43
x Fodoral oermw" bg aourtti Oi ot%ar Staterr,iA oonneotion wit%
  rtatutor bl&lsr to our8 ir perrusa~toe ln dotamiclagita
  cssaning 3.n   oocnaotlon
                          v&CLour             ststutoa.       Xn tbb OBOI Of 3lshop
  1, !Zulas,20!$Fati.’228          th:r   Oklahoma CrLaiml Cart-       of Appeal5
   (1922)   tio15   tbtlt   thk Qii3UO.J“88    blltbrsiC4d     by   th0   hbt   I’-re-
  .OallC~olmsw* w68 pro:Jbotlor 88 Ml& 08 ratrOil~kOtiV0
                                                       isIito
  operation, Slallar aouatmotiono of t&a thra *prccedfrg
  Iedsral00~8~0~ or6 row5 ln Bonaett *.~Sate+ 4x ml. mmr,
                                                                                 423




         x5   ttro     Mae or sn ix8C&l4laA5'8 claf&, 8U;prr,tlu
Ylljmaa court a$ GkluhDGlaha5 bet0ro .1t t.M asttllr o$. o&l-
,trufng tl!! tom * Mocldb& sadera WAS&U*; 86 wed Lo           _
~ortain ototuteir r8 xi~6 the aalarPf*a or 004atf orsiolalr on
t&Q bltS%S Of J)OpifItiOA Of t%s cOUA~ ctooordbg to tho
*~maeQLtU: Yo58ral oensu8*. The Irote la that WM   mom 2hat
on thi 13ti day of 0otobrr. 1918, th8 aupar2anatOS Connra8,
thTOu&  8h8 Bomeu Of 08a8W St irr8hfA&OA, nltaasad for
klmealsk use 2ho eoR8W OS 0luaulg00cocmty. Till800a8us
wee duly odr%lflodta Or t&o dlmobor oS tho Conror bepvtaoct
as tho waHu t8kOA 68 of AU@ut 13, 1918, The ooAtTOF@~
afool,OTeP thu wrtlon OS whetliartha 6eltU-yof oountr
oSSlalal8 ehoulx Ea baoe5~u1;o5 the 5emnn~al wuu6 of 1910
or upoa the la8t Frdoml 095w8 (l$ti) as oertlflod to br
the timotor          oS.‘tae   c4osua auresu    or   tiu    'Jotted sta*wm ~OCrlYA-
cmnt. The Court held t-tatcha Foder?alofsaua t&435 mgnst    1.5,
19L88,soQ4TMll4d ttu I?ademl~aoA8u8 OS 19lO iA m@lrd to riix-
lng tho SSLWlOS of WI L&NI&SO oounty OSSiaieilo    554 that
the nalarlo8 rhould be .bseed upx~ the soboral oen,suAOS 19lC,
or until the Ire~eml oea8ub of 1.920.
        In 418awafag the Sore6olng eattar, ho court wed.
t!d SollAwLA& j76rbfAsnt langua&ot
                *Thi      word8 ‘federal       06ADw       am i;raarally   ”
         aaiMpt%d ti ~85 a ABA&LA Wcoil bf %&d ux&r tha
         &motion aa4 8UpWvl6lOn OS t&i@~cww;urDepart-
         w5t  5S th% :Aited :t%t&a CoVtLzmeilt. T!hlszluy
         br 8 oenaw talaa of aooh atak and territory,
         02 it my br a Se&w31 c%asu% k&;cti, ~4 5 00rtaL~
         stata, or it nay iixaaluda
                                  a federal aauus of Amy
.
            aUbdiVlSlOa JC pS.tian of a~               OkrtcSi 80 1~       81)
            12 16 t5kOA by 5~d        WPOr   the 5imOtlon         OS 6a5
            au  rrision or the        ~censua ;upbrtamt of         the
         ::n
           rted &%Z#n,
                -.      otidap2rored and osrtiffod to by
         ttua a5 the Q(LA~~ 0s that~state or aubdivL%ion,
         the oar& b00mtm the Pod%nl Q~)c~uB.~
                                                                430   _‘. -

                                                                ./




and 3889, 7. A. C. 7. Thrrriore,suoh “prroeding ?s4wsl
O~BUS* woulb k the bnsir tor detewinlng the oompensatlon
o? the pub116 otticisl. of Jcffarson’Coustg. It will br
noted that    the foragoing 8tatut.s do not employ the terna~
~soennlsl o*nausa or *Isot prroeding deoenniel o.rmus.* Th.
iorcgolng stcltutss mrelf smploy tbs term ‘1ss.tpx~oadLng
twhrsl     01nsus.~ P. do not knw ot .ny st.tut. or oonstltu-
tional  provlslon u8in( the term adeomnisl osasus* other
than so. 26 ai Art.   XXI of the S&s Coa.tlcatlon.    This
p~orl.loo oi the Constitutionhr. no appllo-.-tiontc th.
qaestlon under oonsla~rstlon.   Esd the tsglsl.tur. f;z;;d;t
*last reoedlng doooaalsl ssnsuse 1. the fors~oin
it 0al! d h sY8
              lsily done so. The seat that th. f .~.l.tlu:
aid not uw the term -1sstpreasdlng dsoanlsl oonsua~18 an
ln&lo.tlon that it did not intend ml.st prroediag d.oeanlal
osnsus.*
          A. sbov. stated, it 1. our o~lnlon that the o~nsu. a.
OS Juna 15, 1943, is the lprsosdiag Isdor.1 o.n~us~ which would
be the bsols Sor dsteralnig# the oompansstlcnof the pub110
oifioisls   OS J~firrsoa Couat7. In oonnsotloa with the Soragolng
at8 tokmta,   Ht Clrrot your attention to tho fabt that we hev.
tern unable to find any stmtotr proriCing o=ponsetlon.ln aal
smount whstsoetsr for ocunty rttornsgs 15 ocuntlrs hsrlsg s
popul8tlon OS 190,000 lnhabitsnts soc;ordin~to the loot pre-
asdlq   Irsd.r.1 OM.US~




                                 Br,